We concur in the opinion concerning the first assignment of error. We concur in judgment only as to the second assignment of error. We are troubled by several of the pontifical comments directed at the prosecutor in this case and prosecutors in general. We find the opinion's remonstrances to be unnecessary and unwise.
In addition, we are bothered as to how the opinion can find that the second assignment of error is not well-taken if "the prosecutor's off-the-record discussion with the witness constituted a flagrant violation of the court's effort to afford defense counsel a fair opportunity for effective cross-examination." It would seem that, if effective cross-examination of a key witness was, in fact, hampered by activity of any person or event not the making of appellant, such happening would rise, at the very least, to prejudicial error. Apparently the trial judge, who was in a better position than we to watch the people and events surrounding the incident in question unfold, felt that the occurrence did not interfere with the right of effective cross-examination, as he denied the motion for a mistrial. We concur in that decision of the trial court.
Accordingly, with respect to the second assignment of error, we concur in judgment only.